
	
		I
		111th CONGRESS
		1st Session
		H. R. 3694
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish judicial procedures for causes and claims
		  relating to any action or decision by a Federal official regarding the leasing
		  of Federal lands (including submerged lands) for the exploration, development,
		  production, processing, or transmission of oil, natural gas, or any other
		  source or form of energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Excess Litigation Involving
			 Energy on Federal Lands Act or the RELIEF Act.
		2.FindingsCongress finds that—
			(1)the United States
			 spends over $1 billion per day to import crude oil from foreign
			 countries;
			(2)such expenditure
			 represents the largest wealth transfer in history;
			(3)the United States has at least 86 billion
			 barrels of oil and 420 trillion cubic feet of natural gas in the outer
			 Continental Shelf;
			(4)environmental
			 groups have legally challenged every lease in the Alaskan Outer Continental
			 Shelf in the Chukchi and Beaufort Seas;
			(5)environmental
			 groups have legally challenged the entire 2007–2012 5-year national outer
			 Continental Shelf leasing program;
			(6)such legal
			 challenges significantly delay or ultimately prevent energy resources from
			 reaching the American public;
			(7)these legal
			 challenges come at a high cost to the American public and the American economy;
			 and
			(8)Congress finds
			 that expedited judicial review is necessary to prevent this gross abuse of the
			 United States judicial system.
			3.Exclusive
			 jurisdiction over causes and claims relating to covered energy
			 projectsNotwithstanding any
			 other provision of law, the United States District Court for the District of
			 Columbia shall have exclusive jurisdiction to hear all causes and claims under
			 this Act or any other Act that arise from any covered energy project.
		4.Time for filing
			 complaintAll causes and
			 claims referred to in section 3 must be filed not later than the end of the
			 60-day period beginning on the date of the action or decision by a Federal
			 official that constitutes the covered energy project concerned. Any cause or
			 claim not filed within that time period shall be barred.
		5.District court
			 for the District of Columbia deadline
			(a)In
			 generalAll proceedings that are subject to section 3—
				(1)shall be resolved
			 as expeditiously as possible, and in any event not more than 180 days after
			 such cause or claim is filed; and
				(2)shall take
			 precedence over all other pending matters before the district court.
				(b)Failure To
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 described under this section, the cause or claim shall be dismissed with
			 prejudice and all rights relating to such cause or claim shall be
			 terminated.
			6.Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court may be
			 reviewed by no other court except the Supreme Court.
		7.Deadline for
			 appeal to the Supreme CourtIf
			 a writ of certiorari has been granted by the Supreme Court pursuant to section
			 6, then—
			(1)the interlocutory
			 or final judgment, decree, or order of the district court shall be resolved as
			 expeditiously as possible and in any event not more than 180 days after such
			 interlocutory or final judgment, decree, order of the district court is issued;
			 and
			(2)all such
			 proceedings shall take precedence over all other matters then before the
			 Supreme Court.
			8.Limitation on
			 scope of review and relief
			(a)Administrative
			 Findings and ConclusionsIn any judicial review of any Federal
			 action under this Act, any administrative findings and conclusions relating to
			 the challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
			(b)Limitation on
			 Prospective ReliefIn any
			 judicial review of any action, or failure to act, under this Act, the Court
			 shall not grant or approve any prospective relief unless the Court finds that
			 such relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
			9.Legal
			 feesAny person filing a
			 petition seeking judicial review of any action, or failure to act, under this
			 Act who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and other
			 expenses incurred by that party in connection with the judicial review, unless
			 the Court finds that the position of the person was substantially justified or
			 that special circumstances make an award unjust.
		10.ExclusionThis Act shall not apply with respect to
			 disputes between the parties to a lease issued pursuant to an authorizing
			 leasing statute regarding the obligations of such lease or the alleged breach
			 thereof.
		11.Covered energy
			 project definedIn this Act,
			 the term covered energy project means any action or decision by a
			 Federal official regarding—
			(1)the leasing of
			 Federal lands (including submerged lands) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy, including actions and decisions regarding the
			 selection or offering of Federal lands for such leasing; or
			(2)any action under
			 such a lease.
			
